Citation Nr: 0519657	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  96-51 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for neuritis or neuralgia of the right fifth (trigeminal) 
cranial nerve. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to July 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
right facial trigeminal neuralgia or neuritis, and assigned a 
10 percent disability rating.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's neuralgia/neuritis is productive of no more 
than moderate incomplete paralysis of the fifth cranial 
nerve.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for neuralgia/neuritis of the right, fifth cranial 
nerve have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 3.655, 4.124a, Diagnostic Codes 8205, 8305, 
8405 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the August 1984 statement of the case 
(SOC), the November 1995 supplemental SOC (SSOC), the April 
1998 SSOC, and the September 2004 SSOC, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the September 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2004 letter contained a request that the 
veteran send any evidence in his possession that pertains to 
his claim to VA or notify VA of its existence and VA would 
attempt to obtain it.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  If this is not 
accomplished, the veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Providing the notice to the veteran prior to the first 
adjudication of the claim would have been impossible since 
the claim was first adjudicated in 1994.  However, the 
content of the July 2004 notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after that notice was provided, the case was 
readjudicated and the September 2004 SSOC was provided to the 
veteran.  

In this case, the veteran failed to report to a scheduled 
September 2004 neurologic examination.  The Board 
acknowledges that the claims folder does not contain a copy 
of the actual notice sent to the veteran regarding the 
scheduling of the VA examination, however, the claims folder 
does contain a VA compensation and pension exam inquiry sheet 
which shows the veteran's address to be the same as the last 
known address of record.  See 38 C.F.R. § 3.1(q) (2004).  
There is no indication from the record that such a notice was 
not sent to the veteran.  In the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Furthermore, the veteran has not asserted 
that he did not receive notice of the scheduled examination.  

The claims folder also contains VA medical evidence, and the 
veteran was afforded a neurologic examination for VA purposes 
in May 1997.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, the veteran's 
contentions and VA medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran's neuralgia/neuritis of the 
fifth cranial nerve is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a (2004).  The regulations 
for evaluating neurological conditions state that disability 
is rated in proportion to the impairment of motor, sensory, 
or mental function.  38 C.F.R. § 4.120.  Speech disturbances, 
impairment of vision, and visceral manifestations are also to 
be considered.

The Board notes that 38 C.F.R. § 4.123 provides that 
neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbance, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis. 

Neuritis of the fifth (trigeminal) cranial nerve is rated 
under Diagnostic Code 8305 and neuralgia of the fifth 
(trigeminal) cranial nerve is rated under Diagnostic Code 
8405.  Both disabilities are rated under Diagnostic Code 8205 
for paralysis of that nerve.  

Under Diagnostic Code 8205 (paralysis of the fifth cranial 
nerve), evaluations are dependent upon the relevant degree of 
sensory manifestation or motor loss.  A 10 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2004).

Service medical records show that the veteran had occasional 
complaints of right facial pain.  Following service, in April 
1994, he underwent a VA "peripheral nerves" examination.  
At that time, he complained of having two to three episodes 
of right facial pain per month, which he described as 
prostrating, in nature.  Diagnosis, in pertinent part, was 
right facial neuritis, trigeminal, by history.

In May 1994, the RO granted service connection for 
neuralgia/neuritis of the cranial nerve and assigned a 10 
percent disability rating.  

A magnetic resonance imaging (MRI) scan of the brain 
conducted in January 1995 showed no significant intracranial 
abnormalities.

During a May 1997 VA examination, the veteran indicated that 
he had not had an episode of facial pain in the four months 
prior.  He described the two episodes that he had experienced 
in the prior year as less severe - the episodes were not 
prostrating and he was able to continue his activities as 
usual.  No neurologic abnormalities were found on 
examination.  Diagnoses were right trigeminal neuralgia, and 
mixed type headaches.  

Based on a review of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
neuralgia/neuritis of the right fifth cranial nerve is not 
warranted.  There is no evidence of severe incomplete 
paralysis of the fifth cranial nerve to warrant a higher 
rating.  The most recent medical evidence shows that the 
veteran's disability had decreased in severity; he was 
experiencing fewer (and less severe) episodes of neuralgia.  
The Board notes that medical findings from the scheduled 
September 2004 examination could have shown an increase in 
the severity of the veteran's disability, however, as 
discussed above, the veteran failed to report.  Consequently, 
the Board must analyze the veteran's claim based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).  Such 
evidence shows that the veteran's disability is productive of 
no more than moderate incomplete paralysis of the fifth 
cranial nerve.  Therefore, an evaluation in excess of 10 
percent is not warranted.  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is the Board's opinion, however, that at no time 
during the pendency of this appeal has the veteran's service-
connected neuralgia/neuritis of the fifth cranial nerve been 
more than 10 percent disabling.  As such, a staged rating is 
not warranted.

The preponderance of the evidence is against the veteran's 
increased rating claim for neuralgia/neuritis of the fifth 
cranial nerve.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
acknowledges the veteran's May 1998 statement in which he 
indicated that his service-connected disability interfered 
with his employment.  However, there is no objective evidence 
of marked interference with employment and the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his service-connected neuralgia of the 
cranial nerve.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6- 96.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


